DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al (US 2009/0108100 submitted in the IDS filed 5/19/2020) and in further view of Chee et al (US 2010/0001236 submitted in the IDS filed 5/19/2020) and in further view of Ueda (JP 07190211).
Regarding Claim 1, Inaba discloses a method for producing trichlorosilane (TCS) comprising a silicon powder supply port for providing silicon powder to the reaction apparatus by a silicon powder supply port through a valve 32 (see [0040] and Figure  3).  Inaba does not specifically disclose the valve is a non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat.
Chee discloses that some ball valves used in commercial TCS synthesis are easily worn out by silicon granules (see [0048]).  
	Ueda discloses a valve wherein a seal part and a ball are separated from each other during a cock opening period and brought in contact with each other during a cock closing period (i.e. a non-sliding valve) (see Abstract).  Ueda discloses that the valve prevents packing and a ball from any damage to prevent biting of a particle therein (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Inaba where the valve comprises a non-sliding ball valve as disclosed by Ueda since it can prevent wear on the valve by particles and ball-valves for 
	Regarding Claim 2, Inaba discloses a method where metal silicon powder (metal silicon powder is interpreted as metallurgical grade silicon as supported by Applicant’s description of Inaba in the specification at Page 2) and hydrogen chloride gas are made to react with each other to produce the TCS (see [0017]).
	Regarding Claim 3, Inaba discloses a method where the metal silicon powder is guided through a silicon powder supply port to the reaction vessel 12 and the entry channel is opened and closed with the use of a valve 32 (see Figure 3 and [0049]).
Regarding Claim 7, Inaba discloses an apparatus for producing trichlorosilane comprising a silicon powder supply port for providing silicon powder to the reaction apparatus by a silicon powder supply port through a valve 32 (see [0040] and Figure  3).  Inaba does not specifically disclose the valve is a non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat.
Chee discloses that some ball valves used in commercial TCS synthesis are easily worn out by silicon granules (see [0048]).  
	Ueda discloses a valve wherein a seal part and a ball are separated from each other during a cock opening period and brought in contact with each other during a cock closing period (i.e. a non-sliding valve) (see Abstract).  Therefore Ueda discloses a valve body that separates from the valve seat when opening and only comes into contact when closed (i.e. rotates without coming into contact with the valve seat).  Ueda discloses that the valve prevents packing and a ball from any .
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba Chee and Ueda, as applied to Claim 2, and in further view of Tu et al (CN 102745691).
As applied to Claim 2, Inaba, Chee and Ueda disclose a process for producing TCS comprising opening and closing a channel with use of a non-sliding valve, the channel being a channel through which metallurgical grade silicon powder flows in a system for producing the TCS, the non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat and the method comprising reacting the metallurgical grade silicon powder and hydrogen chloride gas to produce the TCS.
	Regarding Claim 4, Tu discloses recovering waste silicon powder of trichlorosilane synthesis furnace comprising collecting bottom silicon powder with a discharging valve (30), the discharging valve connected to a silicon powder collecting tank to contain the silicon powder taken from the bottom of the tank (see Abstract and Figure 1).  Tu discloses that the method has the advantage that waste silicon powder can be fully recycled in reproduction and dust hazards can be avoided (see Abstract).  It would have been obvious to one of ordinary skill in the .

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba, Chee and Ueda, as applied to Claim 2, and in further view of Zhang et al (CN101966993).
As applied to Claim 2, Inaba, Chee and Ueda disclose a process for producing TCS comprising opening and closing a channel with use of a non-sliding valve, the channel being a channel through which metallurgical grade silicon powder flows in a system for producing the TCS, the non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat and the method comprising reacting the metallurgical grade silicon powder and hydrogen chloride gas to produce the TCS.
	Inaba further discloses a method comprising a gas removal port 17 disposed at the ceiling of the apparatus main body for removing TCS gas generated by the reaction and unreacted silicon powder which is collected by a cyclone separator and 
	Inaba, Chee and Ueda do not specifically disclose the method wherein the channel containing the non-sliding valve includes a discharge channel present between the reaction vessel and a filter.
	Zhang discloses a method for recycling waste silicon powder in a production process for trichlorosilane, the method comprising a mixed gas outlet pipe from a synthesis furnace connected with a series of cyclone separators (3, 4, and 6) and bag-type dust removers 8 and 9 (i.e. filters) connected to a silicon powder recovery tank 12 (i.e. a container tank configured to contain the silicon powder removed with use of the filters) through valves (see Abstract and Figure 1). Zhang further discloses that the equipment has the characteristics of energy conservation and environmental benefit (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Inaba, Chee and Ueda wherein pipes controlled by valves are present between the reaction vessel and the filters for collecting silicon powder as disclosed by Zhang in order to recycle silicon waste and improve the energy conservation and environmental impact of reduced waste.  It also would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method where the valve comprises a non-sliding ball valve as disclosed by Ueda since it can prevent wear on the valve by particles and ball-valves for silicon powder used in commercial TCS synthesis are known to be worn by silicon granules as suggested by Chee.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba, Chee and Ueda, as applied to Claim 7, and in further view of Graebner (US 4,164,343) and in further view of Forwald et al (US 4,986,971).
As applied to Claim 7, Inaba, Chee and Ueda disclose an apparatus for producing TCS comprising a pipe through which metallurgical grade silicon powder flows which is opened and closed with a non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat to prevent silicon granules from damaging the valve.

Graebner discloses ball-type valves in which the centerline of the spherical valve member is offset and in a closed position the spherical valve member comes into contact with the valve seat (see Col 5, Ln 7-13).  Graebner further discloses that metal-to-metal seating engagement is necessary for fire-safe valves in processing plant (see Col 1, Ln 25-34).
Forwald discloses that the method for producing trichlorosilane from reacting of silicon powder with hydrochloric acid gas is at temperature between 280°C and about 300°C (see Col 1, Ln 8-14).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an apparatus for synthesis of trichlorosilane as disclosed by Inaba, Chee and Ueda where the non-sliding valve comprises a metal-to-metal seating engagement (i.e. a “metal-touch”) as disclosed by Graebner to improve the fire safety since the reaction is performed at high temperature as suggested by Forwald.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        1/19/2022